Exhibit 10.23

MANAGEMENT AGREEMENT

This Agreement entered into between Vesta County Mutual Insurance Company of
Dallas, Texas (the “Company”) and Vesta Management Corporation of Texas (the
“Manager”), a Texas corporation and a wholly owned subsidiary of Vesta Insurance
Group, Inc., a Delaware company.

WITNESSETH

1. Company does hereby grant Manager global authority to act as manager of the
Company pursuant to the terms and conditions hereof, and Manager accepts such
authority and agrees to perform all such authority, as well as the express
duties contained herein, in a reasonable and prudent manner and to comply with
all the laws, rules, and regulations of the State of Texas and the Texas
Department of Insurance with respect thereto. Manager’s authority as manager of
Company, shall be complete and without limitation, except for any authority
which must by law be retained by Company. Manager’s authority shall include, but
not be limited to, the preparing and filing of all reports, returns, and
documents required by law, appointing of local agents and general agents,
entering into agency agreements on behalf of Company, paying expenses and taxes
(including premium taxes and all federal and state income taxes) on behalf of
Company, or with Company funds, preparing and filing annual convention
statements, performing all accounting and bookkeeping functions, performing
underwriting and claims services, and, generally, performing any and all acts
which are necessary to operate and manage Company on a day to day basis. In
consideration of the foregoing, Company agrees to pay to Manager an amount equal
to the net earnings of the Company, less investment income of the Company, after
accounting for and reserving for any taxes or liabilities of the Company, taking
into consideration the Company’s minimum surplus requirements and reserves
required for the business retained by the Company net of reinsurance. Such
payments of the Company’s net earnings, less investment income, may be paid
monthly on an estimated basis with the final calculations to be made at the end
of the calendar year. Monthly payments may be made at any time within 120 days
following each month and the payment for the annual settlement between Manager
and Company will occur after final calculations are made. Investment income of
the Company shall be paid to Manager annually as soon as reasonably possible
after Company’s Annual Statement has been filed with the Texas Department of
Insurance for the previous calendar year, provided that prior to making such
payment, Company shall give prior notice to the Commissioner of Insurance of its
intent to make such payment pursuant to Article 21.49-1 §4(d) (2) of the Texas
Insurance Code. Notwithstanding any other provision hereof, compensation to
Manager shall be reduced to the extent necessary, if at all, so that the Company
will maintain at all times at least the minimum surplus required by law.

2. The Company or its designated representatives shall have free access at any
reasonable time to all records of Manager which pertain in any way to this
Agreement.

3. This Agreement shall continue from its effective date until terminated by
mutual agreement of the parties, or by Manager with good cause upon thirty
(30) days notice to Company, or by Company with good cause upon thirty (30) days
notice to Manager. The term “good cause” pursuant hereto shall mean the failure
or refusal of a party hereto (other than the terminating party) to act in
accordance with its agreement hereunder if such failure or refusal is



--------------------------------------------------------------------------------

unreasonable and is materially adverse to the interests of the terminating
party. It is provided, however, that there shall be a reasonable period in which
to cure any matter designated as good cause for termination, such period to
begin running upon receipt of the terminating party’s notice of termination for
good cause. Failure to cure such matter within such reasonable period shall
cause the termination of this Agreement. “Reasonable period” as used herein
shall be presumed, in the absence of justification, to be thirty (30) days. In
the event of termination of this Agreement for any reason whatsoever, the
parties shall account for and pay one another all amounts due or to become due
in accordance with the terms and agreements hereof. Notice shall be deemed to
have occurred by actual delivery to the party receiving notice at its home
office or by the mailing of notice to such party, properly addressed to its home
office, by certified or registered mail.

4. Manager agrees to conduct its duties herein in a lawful manner and to comply
with all laws and regulations governing its actions which are within the scope
of this Agreement.

5. This Agreement shall be deemed a Texas contract and construed in accordance
with the laws of the State of Texas.

6. This Agreement shall be binding upon, and shall inure to the benefit of, the
successors, assigns, or legal representatives of the parties hereto.

7. In the event any provision hereof is contrary to any law or regulation
governing the parties hereto, such provision shall be modified if possible to
conform to any such contrary statute or regulation so as to accomplish the
intention of the parties as nearly as possible.

8. This Agreement shall supersede any prior Management Agreement between Ranger
County Mutual Insurance Company and Ranger General Agency, Inc., and its
predecessors and assignors.

9. This Agreement having been approved by the Company’s policyholders and having
been filed with the Commissioner of Insurance of the State of Texas pursuant to
Article 21.49-1 §4 or §5 of the Texas Insurance Code, the Commissioner has
issued his “No Action” letter dated January 21, 1997, thereby authorizing this
Agreement to take effect.

10. This Agreement shall be deemed effective January 22, 1997 at 12:01 a.m.
C.S.T.

Executed as of January 22, 1997.

 

Vesta County Mutual Insurance Company By:  

/s/ [Signature Illegible]

Its:   Senior Vice President Vesta Management Corporation of Texas By:  

/s/ [Signature Illegible]

Its:   Executive Vice President



--------------------------------------------------------------------------------

ASSIGNMENT OF MANAGEMENT AGREEMENT

OF MERCURY COUNTY MUTUAL INSURANCE COMPANY

(Formerly known as Elm County Mutual Insurance Company

and Vesta County Mutual Insurance Company)

This Assignment of the Management Agreement dated January 22, 1997 (the
“Management Agreement”) of Mercury County Mutual Insurance Company (“MCM”) is
made by Mercury General Corporation (“MGC”) in favor of Mercury Insurance
Services, LLC (“MISLLC”).

MGC hereby assigns the Management Agreement to MISLLC effective the 1st day of
July, 2002 and MISLLC hereby accepts such assignment and assumes all of the
rights and obligations of MGC under the Management Agreement.

MCM joins herein by duly adopted resolution of the Board of Directors of MCM to
approve and ratify the assignment of the Management Agreement by MISLLC.

Whereas, the parties have executed this Assignment on the 6th day of June, 2002.

 

MERCURY GENERAL CORPORATION By:  

/s/ Gabe Tirador

Its:   President MERCURY COUNTY MUTUAL INSURANCE COMPANY By:  

/s/ George Joseph

Its:   President MERCURY INSURANCE SERVICES, LLC By:  

/s/ Gabe Tirador

Its:   President